Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-4 are pending in the instant application. Claim 5 is cancelled. Accordingly, Claims 1-4 are being examined on the merits herein.
Priority
This application 16617238, filed 11/26/2019 is a national stage entry of PCT/JP2018/020802, with International Filing Date of 05/30/2018, and claims foreign priority to 2017-108469, filed 05/31/2017.

Information Disclosure Statement
	The information disclosure statements submitted on 11/26/2019 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Specification
The use of the trademark, namely: AculynTM 22, AculynTM 28, AculynTM 88, Aristoflex® HMB in p. 3; Escalol® 507, Univul®, Eusolex®, Neo Heliopan®, Dispal®,  Parsol®, Helisorb®,  Spectra-Sorb®, Mexoryl®, Tinosorb®, Uvasorb® in p. 4 in the disclosure have been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: Claim 2 recite “selected from among a group consisting of”, which is grammatically incorrect.  The Examiner suggests modification of language, omitting “among” in the phrase.  Claim 1 is objected to because the acronym POE, which must be spelled out when first used. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “10-50”, “20-60”, “2-30”, and “20-100” in parentheses. It is unclear what the Applicant means with the use of parentheses. For example, in the recitation “polyoxyethylene (10-50) behenyl ether”, it is unclear if Applicant is limiting the oxyethylene units to this range, or indicating that a mixture of varying oxyethylene units is required. Furthermore, it is unclear what is meant by the number in parenthesis, e.g. polyoxyethyelene (20) sorbitan monostearate, as the number following the 'polysorbate' part is typically related to the type of fatty acid associated with the sorbitan group, i.e. monolaurate is indicated by 20, monopalmitate is indicated by 40, monostearate by 60, and monooleate by 80. Therefore, as example, polyoxyethyelene (20) sorbitan monostearate is unclear. 
Claim Interpretation
	Higher alcohol will be interpreted to mean any alcohol having 6 or more carbon atoms per the description in the specification [0041]. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or Seino et al. (JP 2008-222970 A, 25 September 2008, cited in the IDS, English translation from IP.com, and STIC), hereinafter Seino.
Seino describes the invention of an aqueous gel that is stable even in the presence of an electrolyte, provides a good feel, and is suitable for cosmetic application (p. 3, paragraph 6). Seino expressly teaches a sunscreen cosmetic composition comprising sodium ascorbate phosphate, glycerin, dipropylene glycol, ethylhexyl paramethoxycinnamate, fine particle titanium oxide, hyaluronic acid, alkyl acrylate/stearic methacrylic acid steareth-20 copolymer, purified water,  isononyl isononanoate, sorbitan oleate, polyoxyethylene (40) cetyl ether, and polyoxyethylene (20) sorbitan stearate, and stearyl alcohol to give a gel like oil-in-water emulsion (Table 17, Comparative Example 3).
Regarding component A, Seino recites that the anionic polymer compound may be derived from a polymer compound such as acrylic acid, methacrylic acid, or cellulose; specifically, for example, a poly (meth) acrylic polymer compound,  etc.; also including alkyl acrylate/methacrylic acid steareth-20 TM 22), acrylic copolymer (AculynTM 33), acrylates/steareth-20 methacrylate copolymer, alkyl acrylate/methacrylic acid steareth-20 crosspolymer, acrylates/stearemethacrylate methacrylate cross copolymer, etc. may be used (p. 5, 4th paragraph). 
Regarding component B, Seino teaches that the cosmetic contain an ultraviolet (UV) absorber or an ultraviolet scattering agent, which exhibits an excellent effect that it is not re-emulsified on the skin and excellent in water resistance. Examples include cinnamic acid derivatives such as ethylhexyl paramethoxycinnamate and titanium oxide (p. 8, paragraphs 4-6). 
Regarding component C, Seino recites that the preparation contains low molecular surfactant, including nonionic surfactants such as fatty acid monoglycerides, polyoxyethylene fatty acid esters, polyoxyethylene alkyl ethers, and polyglycerin fatty acid esters (p. 7, 2nd to last paragraph; p. 8, 8th paragraph)).
Regarding component D, stearyl alcohol is a higher alcohol. 
	Thus, the alkyl acrylate/stearic methacrylic acid steareth-20 copolymer expressly taught by Seino anticipates Claims 1 and 2 component A; titanium oxide and ethylhexyl paramethoxycinnamate render component B in Claim 1 anticipated; polyoxyethylene (20) sorbitan stearate and polyoxyethylene (40) cetyl ether anticipates component C in Claims 1 and 3; and the stearyl alcohol anticipates the higher alcohol component D in Claim 1. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. (JP 2008-222970 A, 25 September 2008, cited in the IDS, English translation from IP.com, and STIC), hereinafter Seino, as applied to Claims 1-3 above, as evidenced by Breyfogle et al. (US 8,088,364 B2, Jan. 3, 2012).
Applicant Claims
Applicant claims a composition comprising: 
- A cosmetic, comprising: (A) a (meth)acrylic acid/alkyl (meth)acrylate/(meth)acrylic acid-POE monoalkyl ether ester copolymer; (B) an ultraviolet protectant; (C) a non-ionic surfactant; and (D) a higher 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The express teaching (e.g. Table 17, Comparative Example 3) of Seino have been described supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Seino exemplified ethylhexyl paramethoxycinnamate as UV absorber, Seino does not expressly teach solid oil-soluble ultraviolet absorbing agent. 
Seino recites examples of ultraviolet absorber to include cinnamic acid derivatives such as ethylhexyl paramethoxycinnamate; salicylic acid derivatives such as octyl salicylate; dibenzoylmethane derivatives such as butyl methoxydibenzoylmethane, and the like (p. 8, paragraph 5). Butyl methoxydibenzoylmethane, also known as avobenzone and commercially available as Parsol 1789, is an oil-soluble solid sunscreen as evidenced by Breyfogle et al. (Col. 5 lines 4-7).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use butyl methoxydibenzoylmethane as UV absorber in the composition in place of ethylhexyl p-methoxycinnamate, per the teachings of Seino. One skilled in the art would try any of the three UV absorbers recited by Seino as a person with ordinary skill has good reason to pursue KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui, T. and Kawata, T.  (US 9,180,074 B2, Nov. 10, 2015), hereinafter Fukui, as evidenced by Sakiyama et al. (JP 2015-221783 A, 10-Dec-2015).
Applicant Claims
Applicant claims a composition comprising: 
- A cosmetic, comprising: (A) a (meth)acrylic acid/alkyl (meth)acrylate/(meth)acrylic acid-POE monoalkyl ether ester copolymer; (B) an ultraviolet protectant; (C) a non-ionic surfactant; and (D) a higher alcohol; wherein: the component (A) is a polymer selected from among a group consisting of acrylates/steareth-20 methacrylate copolymer, acrylates/steareth-25 methacrylate copolymer, acrylates/steareth-20 methacrylate crosspolymer and ammonium acryloyldimethyltaurate/beheneth-25 methacrylate crosspolymer; the component (C) is at least one surfactant selected from a group consisting of polyoxyethylene (10-50) behenyl ether, polyoxyethylene (20-60) sorbitan monostearate, polyoxyethylene (10-50) polyoxypropylene (2-30) cetyl ether and polyoxyethylene (20-100) hydrogenated castor oil; the component (B) comprises at least a solid oil-soluble ultraviolet absorbing agent.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Fukui teaches a cosmetic composition which has moisture-retaining property, offer a favorable feeling upon use, and are high in ultraviolet protective effect (Col. 2, lines 15-20). The composition comprises (A) a plate-like powder surface-treated with an alkylalkoxysilane, (B) an oil that is solid at room temperature, (C) an oil selected from hydrocarbon, ester or ether oil, (D) a nonionic surfactant, (E) a water soluble polymer selected from a group that includes acrylic acid/alkyl methacrylate copolymer, and alkyl acrylate/alkyl meth acrylate/polyoxyethylene (20) stearyl ether copolymer, and (F) water titanium oxide, an ultraviolet absorber (Col. 1, lines 18-22; Col 2, lines 40-56; Col. 7 lines 40-50), thereby component A in Fukui reads on component B instantly claimed. Component B of Fukui is taught to be preferably saturated fatty alcohols of 12-24 carbons such as cetanol, stearyl alcohol, and behenyl alcohol (Col. 3, lines 32-35), which reads on component D instantly claimed. The nonionic surfactant include polyoxyethylene alkyl ethers, such as POE behenyl ether and POE cetyl ether, polyoxyethylene castor oils/hydrogenated castor oils, etc. (Col. 4 last paragraph to Col. 5, 1st paragraph), thereby reading on component C. Fukui teaches its component E to be water-soluble polymer having a hydrocarbon group with 8-30 carbons and an anionic group (Col. 5, lines 25-30); Examples include acrylates/steareth-20 methacrylate copolymer, and commercial products ACULYN™ 22, 28, or 88 (Col. 6, lines 1-38), rendering obvious component A in the instant claims. 
Fukui expressly teaches the use of 2-ethylhexyl parahydroxycinnamate as UV absorber and an alkyl acrylate/steareth metacrylate-20 copolymer in a cosmetic composition together (Example 10); and 2-ethylhexyl parahydroxycinnamate as UV absorber, cetyl alcohol, and stearyl alcohol in a cosmetic composition together (Example 14); and 2-ethylhexyl parahydroxycinnamate as UV absorber and POE cetyl ether a cosmetic composition together (Example 8). 
Thus, Fukui renders obvious Claims 1-3.
Fukui also expressly teaches  hexyl diethylaminohydroxybenzoylbenzoate (Example 2, Comparative Examples 5-8; also known as Uvinul A Plus) as component B, an oil that is solid at room temperature, which is also a sunscreen UV absorber as evidenced by the instant disclosure ([0017]-[0019]), thus reading on the feature "solid oil-soluble UV absorber" in Claim 4. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Fukui does not expressly teach the oxyethylene groups in the non-ionic surfactant. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

The nonionic surfactants instantly claimed are common surfactants included in cosmetic compositions, and generically taught by Fukui.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the nonionic surfactants taught by Fukui containing the instantly claimed moles of oxyethylene group as a skilled artisan would determine the appropriate nonionic surfactant with the appropriate moles of oxyethylene group to obtain the desired effects and feel in the cosmetic composition.  For example, one would choose the type of surfactant and number of oxyethylene group based on the desired hydrophilic-lipophilic balance that would provide the optimum or desired emulsifying property, foaming properties, etc. to arrive at the desired cosmetic form while exhibiting the preferred texture and feel; If HLB 5-11 is desired, POE (20) sorbitan tristearate would be used; if a surfactant with HLB 13.5 is desired by the artisan, POE (50) hydrogenated castor oil will be used. This is evidenced by Sakiyama et al. which provides different HLB values for nonionic surfactants throughout the document.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616